Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment/remarks filed 05/03/2021 is acknowledged.
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
	Claim 21 has been newly added.
	Claim 20 is withdrawn.
	Claims 1-19 and 21 are being considered on the merits.
	The rejection of claims 1-19 under 35 U.S.C. 103(a) is withdrawn per Applicant’s discussion/remarks and foreign priority date. 
Examiner’s Amendment
	In claim 1, please delete “enteral tube feed” and insert ‘an enteral tube feed’. 
	In claims 3, 9, 10, 11, 15, 16, 21, please delete “wt%” and insert ‘wt.%’.
	In claim 17, please delete “500-700” and insert ‘500-700 mosmol/L’.
	In claim 2, please delete “ICU” and insert ‘an intensive care unit (ICU)’.
Examiner’s Statement of Reasons for Allowance
	The closest prior art is a high protein, low fat therapeutic formulation (Vital High Protein) of Abbott Laboratories. The formula is suitable for tube or oral feeding. The document shows that it was updated 11/13/2015. However, WayBack Machine Report indicates a publication date of 02/08/2016. 
	The presently claimed enteral tube feed has a foreign priority date of 11/30/2015. The certified copy of foreign priority application is in English. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791